Exhibit 10.5.1

THIS NOTE IS AND SHALL AT ALL TIMES BE AND REMAIN SUBORDINATED AND SUBJECT IN
RIGHT OF PAYMENT AND ENFORCEMENT, TO THE EXTENT AND IN THE MANNER SET FORTH IN
SECTION 11 OF THIS NOTE, TO THE PRIOR PAYMENT IN FULL OF ALL SENIOR DEBT, AS
SUCH TERM IS HEREINAFTER DEFINED.

DECCA PROMISSORY NOTE NO. 1

Cdn $725,000

Houston, Texas

March 2, 2007

FOR VALUE RECEIVED, the undersigned, TRADESTAR SERVICES, INC., a Nevada
corporation (“Maker”), hereby unconditionally promises to pay to the order of
383210 ALBERTA LTD., a corporation organized and existing under the laws of
Alberta, Canada (“Payee”), with its principal offices located at #2 Fieldstone
Way, Sylvan Lake, Alberta T4S 2L3 or such other address given to Maker by Payee,
the principal sum of SEVEN HUNDRED TWENTY-FIVE THOUSAND AND NO/100 DOLLARS (Cdn
$725,000.00), in lawful money of Canada, together with interest (calculated on
the basis of a 365-day year) on the unpaid principal balance from the date
hereof until maturity (or acceleration of maturity) at the rate of nine percent
(9%) per annum.

1.             Definitions.  When used in this Note, the following terms shall
have the respective meanings specified herein or in the Section referred to:

“Business Day” means a day upon which business is transacted by national banks
in Alberta, Canada.

“Default” has the meaning ascribed to it in Section 5 hereof.

“Maximum Rate” means, with respect to the holder hereof, the maximum
non-usurious rate of interest which, under all applicable legal requirements,
such holder is permitted to contract for, charge, take, reserve, or receive on
this Note.  If the laws of the State of Texas are applicable for purposes of
determining the “Maximum Rate,” then such term means the “weekly ceiling” from
time to time in effect under Texas Finance Code §303.001, as amended, as limited
by Texas Finance Code §303.009.

“Note” means this Decca Promissory Note No. 1.

“Pledge” means that certain Pledge and Security Agreement, dated of even date
herewith, by and among Maker, Payee and Purchaser.

“Purchase Agreement” means that certain Amended and Restated Stock Purchase
Agreement, dated March 2, 2007, by and among Maker, Purchaser, Payee, Dave
Hunter Resources Inc., a corporation organized and existing under the laws of
Alberta, Canada, Barry Ahearn, a resident of Sylvan Lake, Canada, and Dave
Hunter, a resident of Ardrossan, Canada.

“Purchaser” means 1297181 Alberta Ltd., a corporation organized and existing
under the laws of Alberta, Canada.

“Senior Debt” “ means all amounts outstanding under (i) the Credit Agreement,
dated May 23, 2006, by and among Petroleum Engineers, Inc. and Tradestar
Construction Services, Inc., as debtors, and Wells Fargo, as lender, including
all amendments thereto, and all related loan documents, including but not
limited to that certain Amended and Restated Revolving Note payable to Wells
Fargo in the original


--------------------------------------------------------------------------------


principal amount of US $7,000,000 and that certain Structural Overdraft Note
payable to Wells Fargo in the original principal amount of $1,500,000; (ii) any
obligations or indebtedness arising under or related to credit agreements,
promissory notes or other loan documents pursuant to which Wells Fargo, any
successor lender, or any of their affiliates, loan additional funds or otherwise
extend credit to Maker or any of its affiliates following the date hereof; and
(iii) any extensions, renewals, modifications or replacements of any of the
foregoing obligations and indebtedness.

“Senior Debt Event of Default” means any event, the occurrence of which permits
the termination or acceleration of any of the Senior Debt.

“Wells Fargo” means Wells Fargo Bank, National Association, the lender of the
Senior Debt, and any of its successors or assigns and any other holders of the
Senior Debt.

2.             Payment.  The principal and interest on this Note shall be due
and payable in (i) one (1) installment of principal and accrued interest in the
amount of Fourteen Thousand, Forty-Six Dollars and 52/100 (Cdn $14,046.52),
being due and payable on the 1st day of April, 2007; and (ii) fifty-nine (59)
equal monthly installments of principal and accrued interest in the amount of
Fifteen Thousand Forty-Nine Dollars and 84/100 (Cdn $15,049.84) each, the first
monthly payment in such amount being due and payable on 1st day of May, 2007 and
thereafter in the same amount of principal and accrued interest on the same day
of each calendar month until fifty-nine (59) payments of principal and interest
have been made and all outstanding principal and interest due under this Note
has been paid in full.

All payments of principal and interest of this Note shall be made by Maker to
Payee in immediately available funds.  Payments made to Payee by Maker hereunder
shall be applied first to accrued interest and then to principal.

Should the principal of, or any installment of the principal of or interest
upon, this Note become due and payable on any day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and
interest shall be payable with respect to such extension.

3.             Security.  The payment of this Note is secured by the Pledge.

4.             Waivers.  Maker and each surety, endorser, guarantor, and other
party ever liable for payment of any sums of money payable upon this Note,
jointly and severally waive presentment, demand, protest, notice of protest and
non-payment or other notice of default, notice of acceleration, and intention to
accelerate, or other notice of any kind, and agree that their liability under
this Note shall not be affected by any renewal or extension in the time of
payment hereof, or in any indulgences, and hereby consent to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, indulgences, releases, or changes.

No waiver by Payee of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise, shall be considered a
waiver of any other subsequent right or remedy of Payee; no delay or omission in
the exercise or enforcement by Payee of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Payee; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Payee.

5.             Representations and Warranties.  Maker hereby represents and
warrants to Payee as follows:

2


--------------------------------------------------------------------------------


(a)           Maker is a corporation, duly organized, validly existing and in
good standing under the laws of Nevada and has the power and authority to own
its property and to carry on its business in each jurisdiction in which it does
business.

(b)           Maker has full power and authority to execute and deliver this
Note and to incur and perform the obligations provided for herein, all of which
have been duly authorized by all proper and necessary action of the appropriate
governing body of Maker.  No consent or approval of any public authority or
other third party is required as a condition to the validity of this Note except
for the consent of Wells Fargo.

(c)           There is no event that is, or with notice or passage of time, or
both, would be, a Default under this Note and the Pledge.

(d)           This Note constitutes the valid and legally binding obligation of
Maker, enforceable against Maker in accordance with its terms.

(e)           There is no charter, bylaw, stock provision or other document
pertaining to the organization, power or authority of Maker and no provision of
any existing agreement, mortgage, indenture or contract binding on Maker or
affecting Maker’s property, which would conflict with or in any way prevent the
execution, delivery or carrying out of the terms of this Note and the Pledge.

All representations and warranties made under this Note shall be deemed to be
made at and as of the date hereof.

6.             Default and Remedies.

(a)           A “Default” shall exist hereunder if any one or more of the
following events shall occur and be continuing: (i) Maker shall fail to pay when
due any principal of, or interest upon, this Note; (ii) any representation or
warranty made by Maker to Payee herein shall prove to be untrue or inaccurate in
any material respect; (iii) default shall occur in the performance of any of the
covenants or agreements of Maker contained herein or in the Purchase Agreement
or the Pledge; (iv) default shall occur in the payment of the Senior Debt, or
the Senior Debt shall become due before its stated maturity by acceleration of
the maturity thereof or otherwise or shall become due by its terms and shall not
promptly be paid or extended; (v) this Note shall cease to be a legal, valid,
binding agreement enforceable against Maker in accordance with its terms or
shall in any way be terminated or become or be declared ineffective or
inoperative or shall in any way whatsoever cease to give or provide the
respective rights, titles, interests, remedies, powers or privileges intended to
be created thereby; (vi) Maker shall (A) apply for or consent to the appointment
of a receiver, trustee, intervenor, custodian or liquidator of itself or of all
or substantially all of its assets, (B) be adjudicated a bankrupt or insolvent
or file a voluntary petition for bankruptcy or admit in writing that it is
unable to pay its debts as they become due, (C) make a general assignment for
the benefit of creditors, (D) file a petition or answer seeking reorganization
or an arrangement with creditors or to take advantage of any bankruptcy or
insolvency laws, or (E) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding, or take corporate action
for the purpose of effecting any of the foregoing; (vii) an order, judgment or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking reorganization of Maker or
appointing a receiver, trustee, intervenor or liquidator of any such person, or
of all or substantially all of its or their assets, and such order, judgment or
decree shall continue unstayed and in effect for a period

3


--------------------------------------------------------------------------------


of sixty (60) days; or (viii) any final judgment(s) for the payment of money
shall be rendered against Maker and such judgment or judgments shall not be
satisfied or discharged at least ten (10) days prior to the date on which any of
its assets could be lawfully sold to satisfy such judgments.

(b)           If Maker fails or refuses to pay any part of the principal of or
interest upon this Note as the same become due, or upon the occurrence of any
Default hereunder or a default under the terms of the Pledge, then in any such
event Payee may, at its option, (i) declare the entire unpaid balance of
principal and accrued interest of the Note to be immediately due and payable
without presentment or notice of any kind which Maker waives pursuant to
Section 3 herein, (ii) reduce any claim to judgment, and/or (iii) pursue and
enforce any of Payee’s rights and remedies under the Pledge or available
pursuant to any applicable law or agreement.

7.             Voluntary Prepayment.  Maker reserves the right to prepay the
outstanding principal balance of, and all accrued but unpaid interest on, this
Note, in whole or in part, at any time and from time to time, without premium or
penalty.  Any such prepayment shall be applied first to accrued but unpaid
interest and then to principal.

8.             Usury Laws.  Regardless of any provisions contained in this Note,
the Payee shall never be deemed to have contracted for or be entitled to
receive, collect, or apply as interest on the Note, any amount in excess of the
Maximum Rate permitted by applicable law, and, in the event Payee ever receives,
collects, or applies as interest any such excess, such amount which would be
excessive interest shall be applied to the reduction of the unpaid principal
balance of this Note, and, if the principal balance of this Note is paid in
full, then any remaining excess shall forthwith be paid to Maker.  In
determining whether or not the interest paid or payable under any specific
contingency exceeds the highest lawful rate, Maker and Payee shall, to the
maximum extent permitted under applicable law, (a) characterize any
non-principal payment (other than payments which are expressly designated as
interest payments hereunder) as an expense, fee, or premium, rather than as
interest, (b) exclude voluntary prepayments and the effect thereof, and (c)
spread the total amount of interest throughout the entire contemplated term of
this Note so that the interest rate is uniform throughout such term.

9.             Costs.  If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity, or in bankruptcy, receivership or other court proceedings, Maker agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorneys’ fees, including all costs of appeal.

10.          Notices.  Any notice that may be given by either Maker or Payee
shall be in writing and shall be deemed given upon the earlier of the time of
receipt thereof by the person entitled to receive such notice, or if mailed by
registered or certified mail or with a recognized overnight mail courier upon
two (2) days after deposit with the Post Office of the United States or Canada
or one (1) day after deposit with such overnight mail courier, if postage is
prepaid and mailing is addressed to Maker or Payee, as the case may be, at the
following addresses, or to a different address previously given in a written
notice to the other party:

To Maker:

 

Tradestar Services, Inc.

 

 

Three Riverway, Suite 1500

 

 

Houston, Texas 77056

 

 

Attention: Chief Financial Officer

 

 

Telephone: (713) 479-7000

 

 

Facsimile: (713) 975-6271

 

4


--------------------------------------------------------------------------------


with a copy (which shall not constitute notice) to:

(i)

 

Haynes and Boone, LLP

 

 

One Houston Center

 

 

1221 McKinney Street, Suite 2100

 

 

Houston, Texas 77010

 

 

Attention: Bryce D. Linsenmayer, Esq.

 

 

Telephone: (713) 547-2007

 

 

Facsimile: (713) 236-5540

 

 

(ii)

 

Stikeman Elliott LLP

 

 

4300 Bankers Hall West

 

 

888-3rd Street S.W.

 

 

Calgary, Alberta T2P 5C5

 

 

Attn.: Stuart M. Olley, Esq.

 

 

Telephone: (403) 266-9057

 

 

Facsimile: (403) 266-9034

 

To Payee:

 

383210 Alberta Ltd.

 

 

#2 Fieldstone Way

 

 

Sylvan Lake, AB T4S 2L3

 

 

Attn.: Barry Ahearn

 

 

Telephone: (403) 318-2852

 

 

Facsimile: (403) 263-3374

 

11.          Subordination.

(a)           Maker agrees, and Payee, for itself and for its successors, by
accepting this Note agrees, that the obligations represented by this Note shall
be subordinated in right of payment, to the extent and in the manner provided in
this Section 11, to the prior payment in full of all Senior Debt.

(b)           Except as provided in Section 11(c) below, from and after the date
hereof until maturity (or acceleration of maturity) of this Note, and unless
Wells Fargo expressly consents in writing to the contrary, no payment on this
Note shall be made or given by or on behalf of Maker or any affiliate thereof
and no payment on account of this Note shall be received, accepted, or retained
by Payee, nor shall Payee accelerate, make any demand for, or attempt to
receive, collect, or retain the same, whether by collection, set-off,
foreclosure, counterclaim, or otherwise.  Notwithstanding the foregoing, with
Payee acknowledging Wells Fargo, as holder of the Senior Debt, has priority over
any claims of Payee, in the event of Maker’s bankruptcy, Payee may make a claim
or demand in such bankruptcy proceedings for payment of this Note without the
prior consent of Wells Fargo; provided, however, that doing so does not affect
the priority or payment of the Senior Debt.

(c)           Notwithstanding anything contained herein to the contrary, so long
as Payee has not received notice from the holders of the Senior Debt that a
Senior Debt Event of Default has occurred and has not been cured in the
prescribed period of time, Maker may pay, and Payee may receive, payments of
principal and interest and other amounts due under this Note; provided that,
following the occurrence of a Senior Debt Event of Default, such payments may
and shall be resumed upon the date on which such Senior Debt Event of Default is
cured or waived.

5


--------------------------------------------------------------------------------


(d)           Payee agrees (i) that the Senior Debt Lender is relying on the
subordination terms and provisions contained herein in extending credit to Maker
and its affiliates and that the Senior Debt Lender may enforce such provisions
against Payee directly; and (ii) to execute any and all documents reasonably
necessary or reasonably required by any Senior Debt lender in order to evidence
the terms, agreements and conditions with respect to the subordination of
payments on this Note.

12.          GOVERNING LAW.  THIS INSTRUMENT AND ALL ISSUES AND CLAIMS ARISING
IN CONNECTION WITH OR RELATING TO THE INDEBTEDNESS EVIDENCED HEREBY SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

13.          ENTIRETY.  THE PROVISIONS OF THIS NOTE MAY BE AMENDED OR REVISED
ONLY BY AN INSTRUMENT IN WRITING SIGNED BY MAKER AND PAYEE.  THIS NOTE, THE
PLEDGE AND THE PURCHASE AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF MAKER
AND PAYEE AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF  AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF MAKER
AND PAYEE.  THERE ARE NO ORAL AGREEMENTS BETWEEN MAKER AND PAYEE.

14.          WAIVER OF JURY TRIAL.  MAKER, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FOREGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS NOTE OR
THE PLEDGE.

15.          Assignment.  Maker and Payee agree that that Payee may assign all
payments under this Note and all of its rights and obligations under this Note
to the Seller pursuant to the terms and conditions of the Purchase Agreement. 
Except as set forth in the immediately preceding sentence, neither this Note nor
any rights or obligations under it are assignable without the express written
consent of Maker and Payee.

16.          Parties in Interest.  This Note shall be binding upon and inure to
the benefit of each party hereto and their respective successors and assigns,
and nothing in this Note, express or implied, is intended to confer upon any
other person any rights or remedies of any nature whatsoever under or by reason
of this Note.  Nothing in this Note is intended to relieve or discharge the
obligation of any third person to any party to this Note.

[Signature page follows]

6


--------------------------------------------------------------------------------


 

 

 

MAKER:

 

 

 

 

TRADESTAR SERVICES, INC.

 

 

 

 

By:

/s/ Dave Hunter

 

 

 

 

D. Hughes Watler, Jr.

 

 

 

 

Chief Financial Officer

 

 


--------------------------------------------------------------------------------